DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear how the third electrode can move relative to itself. It is possible that the claim should read, "the third electrode is configured to move relative to the [[third]] fourth and [[fourth]] fifth electrodes".


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaus (DE 102005043107 A1, Pub. Date March 22, 2007).

    PNG
    media_image1.png
    495
    526
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    284
    387
    media_image2.png
    Greyscale

Regarding Claims 1 and 4, Klaus teaches:
[Claim 1] An apparatus (p [3] A first embodiment of the device according to the invention is shown in FIG 1), comprising:
a first electrode (10, Fig 1, p [3] outer electrode 10) having an internal cavity (p [3] The outer electrode 10 is designed as a cylinder jacket or pipe section… The outer diameter of the inner electrode 12 is slightly smaller than the inner diameter of the outer electrode 10.);
a second electrode (12, Fig 1, p [3] inner electrode 12) disposed within the internal cavity (p [4] The inner electrode 12 is inside the outer electrode 10 displaceable along its longitudinal axis) of the first electrode (10, Fig 1), the second electrode configured to move within the internal cavity relative to the first electrode (p [4] the penetration depth of the inner electrode 12 in the outer electrode 10 is changeable); and 
a capacitance sensing circuit (p [3] The device comprises a capacitor and the detection device for detecting the capacitance of the capacitor.) coupled to the first (10, Fig 1) and second electrodes (12, Fig 1), the capacitive sensing circuit configured to determine a capacitance (p [3] detection device for detecting the capacitance of the capacitor) of the first and second electrodes (p [4] By moving the inner electrode 12 inside the outer electrode 10 the capacitance of the capacitor is changed. Thus, there is a direct relationship between the position of the object and the capacitance of the capacitor.).

[Claim 4] the capacitance varies as the second electrode (12, Fig 1) moves relative (p [4] By moving the inner electrode 12 inside the outer electrode 10 the capacitance of the capacitor is changed. Thus, there is a direct relationship between the position of the object and the capacitance of the capacitor.) to the first electrode (10, Fig 1).
Claims 5-8, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (US Patent 6,515,489 B2, Pub. Date February 4, 2003, herein Min).

    PNG
    media_image3.png
    338
    439
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    458
    734
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    365
    480
    media_image5.png
    Greyscale

Regarding Claims 5-8, 12, 13 and 15, Min teaches:
[Claim 5] An apparatus (Fig 1, Col [2:58-61] FIG. 1 is a block diagram showing the configuration of an apparatus for sensing the position of an electrostatic XY-stage through time-division multiplexing according to the present invention), comprising: 
a first electrode (10-6, Fig 1, Col [3:23-32] stator comb 10-6); 
a second electrode (10-8, Fig 1, Col [3:23-32] stator comb 10-8); 
a third electrode (10-1, Fig 1, Col [3:23-32] moving plate 10-1) having first (10-7, Fig 1, Col [3:23-32] rotor comb 10-7) and second opposing surfaces (10-9, Fig 1, Col [3:23-32] rotor comb 10-7), the first opposing surface (10-7, Fig 1) adjacent the first electrode (10-6, Fig 1) and separated from the first electrode (10-6, Fig 1) by a first distance (distance between 10-6 & 10-7, Fig 1), and 
the second opposing surface (10-9, Fig 1) adjacent the second electrode (10-8, Fig 1) and separated from the second electrode (10-8, Fig 1) by a second distance (distance between 10-8 & 10-9, Fig 1), 
the third electrode (10-1, Fig 1) configured to move relative to (Col [3:51-52] drive the moving plate 10-1 in x- and y-axis directions) the first (10-6, Fig 1) and second electrodes (10-8, Fig 1); and 
a capacitance sensing circuit (11, Fig 1, 2, Col [3:9] charge amplifier (C/A) 11) coupled to the first (10-6, Fig 1) and second electrodes (10-8, Fig 1), the capacitive sensing circuit (11, Fig 1, 2) configured to determine a capacitance (Col [4:32-41] the sum i.sub.in of current flowing in the variable capacitors c.sub.x1, c.sub.x2, c.sub.y1, and c.sub.y2 of each axis is introduced into the capacitor C.sub.f and the resistor R.sub.f of the C/A 11, both of which form a feedback connection as expressed by Equation (4): i.sub.in =i.sub.x1 +i.sub.x2 +i.sub.y1 +i.sub.y2 (4) where i.sub.x1, i.sub.x2, i.sub.x3, and i.sub.x1 denote current flowing in the capacitors c.sub.x1, c.sub.x2, c.sub.y1, and c.sub.y2.; Col [5:5-12] By Laplace transform, an output voltage v.sub.co of the C/A 11 and the input current i.sub.in are related by Equation (6): VCO = -(1/C.sub.f) * (1/(s+w.sub.f)) * I.sub.in) using the first (10-6, Fig 1) and second electrodes (10-8, Fig 1).
The output voltage of the charge amplifier 11 is proportional to the sum input current Iin of the currents flowing through the combined capacitance of cx1, cx2, cy1 and cy2, which are the capacitances between 10-6 & 10-7, 10-8 & 10-9, 10-4 & 10-5 and 10-2 & 10-3. Therefore, the output voltage of charge amplifier 11 is indicative of a capacitance using the first through fourth electrodes.

[Claim 6] the third electrode (10-1, Fig 1) has third (10-5, Fig 1, Col [3:23-32] rotor comb 10-5) and fourth opposing surfaces (10-3, Fig 1, Col [3:23-32] rotor comb 10-3) orthogonally arranged with respect to the first (10-7, Fig 1) and second opposing surfaces (10-9, Fig 1), and the apparatus further includes: 
a fourth electrode (10-4, Fig 1, Col [3:23-32] stator comb 10-4) adjacent the third opposing surface (10-5, Fig 1) and separated from the third opposing surface (10-5, Fig 1) by a third distance (distance between 10-4 & 10-5, Fig 1); and 
a fifth electrode (10-2, Fig 1, Col [3:23-32] stator comb 10-2) adjacent the fourth opposing surface (10-3, Fig 1) and separated from the fourth opposing surface (10-3, Fig 1) by a fourth distance (distance between 10-2 & 10-3, Fig 1).

[Claim 7] the fourth (10-4, Fig 1) and fifth electrodes (10-2, Fig 1) are coupled (sx1 and sx2 are capacitively coupled to charge amplifier 11, Fig 2) to the capacitance sensing circuit (11, Fig 1).

[Claim 8] the third electrode (10-1, Fig 1) is configured to move relative to (Col [3:51-52] drive the moving plate 10-1 in x- and y-axis directions) the third and fourth electrodes (10-4, Fig 1).
The fifth electrode is 10-2. See 35 USC 112(b) rejection above.

[Claim 12] the capacitance sensing circuit (11, Fig 1, 2) is configured to determine the capacitance (See rejection from Claim 5) through transfer of charge (Charge is transferred from stage 10 to capacitor Cf in charge amplifier 11) from a first capacitance (Cy1, Fig 2) between the first electrode (10-6, Fig 1) and the first opposing surface (10-7, Fig 1) and a second capacitance (Cy2, Fig 2) between the second electrode (10-8, Fig 1) and the second opposing surface (10-9, Fig 1).

[Claim 13] as the third electrode (10-1, Fig 1) moves relative to (Col [3:51-52] drive the moving plate 10-1 in x- and y-axis directions) the first (10-6, Fig 1) and second electrodes (10-8, Fig 1), any movement of the first opposing surface towards (10-7, Fig 1) the first electrode (10-6, Fig 1) resulting in a decrease in the first distance (distance between 10-6 & 10-7, Fig 1) also results in movement of the second opposing surface (10-9, Fig 1) away from the second electrode (10-8, Fig 1) resulting in an increase in the second distance (distance between 10-8 & 10-9, Fig 1).

[Claim 15] An apparatus (Fig 1, Col [2:58-61] FIG. 1 is a block diagram showing the configuration of an apparatus for sensing the position of an electrostatic XY-stage through time-division multiplexing according to the present invention), comprising: 
a first fixed electrode (10-6, Fig 1, Col [3:23-32] stator comb 10-6); 
a second fixed electrode (10-8, Fig 1, Col [3:23-32] stator comb 10-8); 
a third fixed electrode (10-4, Fig 1, Col [3:23-32] stator comb 10-4); 
a fourth fixed electrode (10-2, Fig 1, Col [3:23-32] stator comb 10-2); 
a fifth movable electrode (10-1, Fig 1, Col [3:23-32] moving plate 10-1) having first (10-7, Fig 1, Col [3:23-32] rotor comb 10-7) and second opposing surfaces (10-9, Fig 1, Col [3:23-32] rotor comb 10-7) and third (10-5, Fig 1, Col [3:23-32] rotor comb 10-7) and fourth opposing surfaces (10-7, Fig 1, Col [3:23-32] rotor comb 10-3), 
the first opposing surface (10-7, Fig 1) adjacent the first electrode (10-6, Fig 1) and separated from the first electrode (10-6, Fig 1) by a first distance (distance between 10-6 and 10-7, Fig 1), 
the second opposing surface (10-9, Fig 1) adjacent the second electrode (10-8, Fig 1) and separated from the second electrode (10-8, Fig 1) by a second distance (distance between 10-8 and 10-9, Fig 1), 
the third opposing surface (10-5, Fig 1) adjacent the third electrode (10-4, Fig 1) and separated from the third electrode (10-4, Fig 1) by a third distance (distance between 10-4 and 10-5, Fig 1), 
the fourth opposing surface (10-3, Fig 1) adjacent the fourth electrode (10-2, Fig 1) and separated from the fourth electrode (10-2, Fig 1) by a fourth distance (distance between 10-2 and 10-3, Fig 1), 
the fifth movable electrode (10-1, Fig 1) configured to move relative to the first (10-6, Fig 1), second (10-8, Fig 1), third (10-4, Fig 1), and fourth electrodes (10-2, Fig 1); and 
a capacitance sensing circuit (11, Fig 1, 2, Col [3:9] charge amplifier (C/A) 11) coupled to the first (10-6, Fig 1), second (10-8, Fig 1), third (10-4, Fig 1), and fourth electrodes (10-2, Fig 1), and the capacitive sensing circuit configured to determine a capacitance (Col [4:32-41] the sum i.sub.in of current flowing in the variable capacitors c.sub.x1, c.sub.x2, c.sub.y1, and c.sub.y2 of each axis is introduced into the capacitor C.sub.f and the resistor R.sub.f of the C/A 11, both of which form a feedback connection as expressed by Equation (4): i.sub.in =i.sub.x1 +i.sub.x2 +i.sub.y1 +i.sub.y2 (4) where i.sub.x1, i.sub.x2, i.sub.x3, and i.sub.x1 denote current flowing in the capacitors c.sub.x1, c.sub.x2, c.sub.y1, and c.sub.y2.; Col [5:5-12] By Laplace transform, an output voltage v.sub.co of the C/A 11 and the input current i.sub.in are related by Equation (6): VCO = -(1/C.sub.f) * (1/(s+w.sub.f)) * I.sub.in) using the first (10-6, Fig 1), second (10-8, Fig 1), third (10-4, Fig 1), and fourth electrodes (10-2, Fig 1).
The output voltage of the charge amplifier 11 is proportional to the sum input current Iin of the currents flowing through the combined capacitance of cx1, cx2, cy1 and cy2, which are the capacitances between 10-6 & 10-7, 10-8 & 10-9, 10-4 & 10-5 and 10-2 & 10-3. Therefore, the output voltage of charge amplifier 11 is indicative of a capacitance using the first through fourth electrodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klaus.
Klaus teaches:
a cross-section of the first electrode (10, Fig 1) through the internal cavity has a shape that is approximately rectangular (p [2] Alternatively, the outer electrode may be, for example also be designed as a square tube section.), 
Klaus suggests, but does not explicitly teach:
a cross-section of the second electrode has a shape that is approximately rectangular.
Klaus teaches an embodiment in which the outer electrode is designed as a square tube section. Klaus also teaches on page 3, "By the geometric adaptation of the inner electrode to the outer electrode high capacity can be achieved". Therefore, by adapting the inner electrode to be similar to the square shape of the outer electrode a high capacity can be achieved. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klaus by having a cross-section of the second electrode has a shape that is approximately rectangular because a high capacity can be achieved as taught by Klaus (p [3]) and because by having the inner and outer electrodes to have similar rectangular shapes the calculation of the capacitance is simpler. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klaus in view of Kadono (US Patent 8,680,876 B2, Pub. Date March 25, 2014).

    PNG
    media_image6.png
    249
    593
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    375
    731
    media_image7.png
    Greyscale

Klaus does not specifically teach the circuit used to measure the capacitance:
the capacitance sensing circuit is configured to determine the capacitance through transfer of charge from a capacitor defined by the first and second electrodes.
However, Kadono teaches:
the capacitance sensing circuit (Fig 2, Col [4:66-67] FIG. 2 is an explanatory diagram (block diagram) illustrating an example of a capacitance detecting circuit.) is configured to determine the capacitance (Cx, Fig 2, Col [9:43] unknown capacitance Cx) through transfer of charge (Col [9:37-67] In the capacitance detecting apparatus, the size of unknown capacitance C.sub.X is determined on the basis of a reference capacitance C.sub.MOD. That is, in a state where V.sub.DD is maintained with a certain voltage, SW1 and SW2 are alternatively closed and opened by an oscillator circuit and a 16-bit PRS (Pseudo Random Sequence) circuit. When the unknown capacitance C.sub.x is charged in the voltage V.sub.DD during an ON state of the SW1 and SW2 is turned on, some of the charges charged in the unknown capacitance C.sub.x are transferred to the reference capacitance C.sub.MOD and thus the unknown capacitance C.sub.x and the reference capacitance C.sub.MOD become the same voltage. Whenever the SW1 and SW2 are opened and closed, this operation is repeated and thus the voltage of the reference capacitance C.sub.MOD is gradually increased. When the voltage of the reference capacitance C.sub.MOD is higher than a reference voltage V.sub.REF, a comparator detects this state. Therefore, the number of opening and closing operations repeated until this time is sent to a data processing circuit. In the data processing circuit, the size of the unknown capacitance C.sub.X is determined on the basis of the number of opening and closing operations. SW3 is turned on for a short time by output of the comparator and thus the charges accumulated in the reference capacitance C.sub.MOD are discharged. Then, the reference capacitance C.sub.MOD is refreshed. By repeating the above operations, the size of the unknown capacitance C.sub.X is measured intermittently.) from a capacitor (Fig 1B; Cx, Fig 2) defined by the first (2, Fig 1B, Col [6:3] a displacement electrode 2) and second electrodes (3, Fig 1B, Col [6:3-4] an electrode 3 facing the displacement electrode 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klaus in view of Kadono by having the capacitance sensing circuit is configured to determine the capacitance through transfer of charge from a capacitor defined by the first and second electrodes because it allows an unknown varying capacitance to be determined between electrodes with varying mutual displacement as taught by Kadono (par [0041]).

Claims 5, 6, 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kishiro (US Pre-Grant Pub 2014/0300375 A1, Pub. Date October 9, 2014) in view of Hiroaki et al. (JP H11118827 A, Pub. Date April 30, 1999, herein Hiroaki).

    PNG
    media_image3.png
    338
    439
    media_image3.png
    Greyscale
 
    PNG
    media_image8.png
    562
    601
    media_image8.png
    Greyscale

Regarding Claim 5, Kishiro teaches:
An apparatus (1, Fig 1A, par [0038] acceleration sensor 1), comprising: 
a first electrode (5xa, Fig 1A, par [0040] X-axis fixed electrodes 5xa); 
a second electrode (5xb, Fig 1A, par [0040] X-axis fixed electrodes… 5xb); 
a third electrode (4, Fig 1A, par [0040] square movable electrode 4) having first (left side of square movable electrode 4, Fig 1A) and second opposing surfaces (right side of square movable electrode 4, Fig 1A), the first opposing surface (left side of square movable electrode 4, Fig 1A) adjacent the first electrode (5xa, Fig 1A) and separated from the first electrode by a first distance (distance between left side of 4 and 5xa, Fig 1A), and 
the second opposing surface (right side of square movable electrode 4, Fig 1A) adjacent the second electrode (5xb, Fig 1A) and separated from the second electrode (5xb, Fig 1A) by a second distance (distance between right side of 4 and 5xb, Fig 1A), 
the third electrode (4, Fig 1A) configured to move relative to (par [0044] When an acceleration is applied to the acceleration sensor 1, the movable electrode 4 supporting the weight 7 moves in the XYZ direction in accordance with the direction of this acceleration.  Consequently, the capacitances Cxa and Cxb in the X-axis direction, the capacitances Cya and Cyb of the Y-axis direction, and the capacitance Cz in the Z-axis direction change. The acceleration applied can be measured using the changes in these capacitances.) the first (5xa, Fig 1A) and second electrodes (5xb, Fig 1A); 

Kishiro does not teach:
a capacitance sensing circuit coupled to the first and second electrodes, the capacitive sensing circuit configured to determine a capacitance using the first and second electrodes.
However, Hiroaki teaches:

    PNG
    media_image9.png
    405
    575
    media_image9.png
    Greyscale
 
a capacitance sensing circuit (20, Fig 2, par [0007] The detection circuit 20 detects a change in capacitance between the movable electrode 2d and the fixed electrodes 3, 4) coupled to the first (3, Fig 2, par [0007] fixed electrode 3) and second electrodes (4, Fig 2, par [0004] fixed electrode 4), the capacitive sensing circuit (20, Fig 2) configured to determine a capacitance (par [0007]) using the first (3, Fig 2) and second electrodes (4, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishiro in view of Hiroaki by having a capacitance sensing circuit coupled to the first and second electrodes, the capacitive sensing circuit configured to determine a capacitance using the first and second electrodes because measuring the capacitance with respect to the electrodes allows for detecting a change in displacement of a movable electrode as taught by Hiroaki (par [0007]).

Regarding Claims 6, 8 and 9, Kishiro teaches:
[Claim 6] the third electrode (4, Fig 1A) has third (top side of square movable electrode 4, Fig 1A) and fourth opposing surfaces (bottom side of square movable electrode 4, Fig 1A) orthogonally arranged with respect to the first (left side of square movable electrode 4, Fig 1A) and second opposing surfaces (right side of square movable electrode 4, Fig 1A), and the apparatus further includes: 
a fourth electrode (6ya, Fig 1A) adjacent the third opposing surface (top side of square movable electrode 4, Fig 1A) and separated from the third opposing surface (top side of square movable electrode 4, Fig 1A) by a third distance (distance between top side of 4 and 6ya); and 
a fifth electrode (6yb, Fig 1A) adjacent the fourth opposing surface (bottom side of square movable electrode 4, Fig 1A) and separated from the fourth opposing surface (bottom side of square movable electrode 4, Fig 1A) by a fourth distance (distance between bottom side of 4 and 6yb).

[Claim 8] the third electrode (4, Fig 1A) is configured to move relative to (par [0044] When an acceleration is applied to the acceleration sensor 1, the movable electrode 4 supporting the weight 7 moves in the XYZ direction in accordance with the direction of this acceleration.  Consequently, the capacitances Cxa and Cxb in the X-axis direction, the capacitances Cya and Cyb of the Y-axis direction, and the capacitance Cz in the Z-axis direction change. The acceleration applied can be measured using the changes in these capacitances.) the third and fourth electrodes (6ya, Fig 1A).
Please see the 35 USC 112(b) Rejection above. The fifth electrode is 6ya.

[Claim 9] the third electrode (4, Fig 1A) comprises a floating electrode (par [0040] The silicon active layer 2c has at its center a square movable electrode 4 that is supported at its corners on the oxide silicon layer 2b by spring materials 3; There is no evidence in Kishiro that electrode 4 is electrically connected to anything. It is only physically connected to silicon layer 2.).

Regarding Claim 13, Kishiro teaches:
as the third electrode (4, Fig 1A) moves relative to the first (5xa, Fig 1A) and second electrodes (5xb, Fig 1A), any movement of the first opposing surface (left side of square movable electrode 4, Fig 1A) towards the first electrode (5xa, Fig 1A) resulting in a decrease in the first distance (distance between left side of 4 and 5xa, Fig 1A) also results in movement of the second opposing surface (right side of square movable electrode 4, Fig 1A) away from the second electrode (5xb, Fig 1A) resulting in an increase in the second distance (distance between right side of 4 and 5xb, Fig 1A; par [0042] In X direction of the acceleration sensor 1, therefore, capacitances Cxa and Cxb between the movable electrode 4 and the pair of left and right fixed electrodes 5xa and 5xb form a differential structure having a horizontally symmetric correlation where one of the capacitances increases while the other decreases.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kishiro in view of Hiroaki and further in view of Goto (US Pre-Grant Pub 2004/0017209 A1, Pub. Date January 29, 2004).

    PNG
    media_image9.png
    405
    575
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    451
    454
    media_image10.png
    Greyscale

Regarding Claim 12, Kishiro does not teach:
the capacitance sensing circuit is configured to determine the capacitance through transfer of charge from a first capacitance between the first electrode and the first opposing surface and a second capacitance between the second electrode and the second opposing surface.
However, Hiroaki teaches and suggests:
the capacitance sensing circuit (20, Fig 2) is configured to determine the capacitance through transfer of charge (par [0004] As in the second aspect of the present invention, a conversion means (21) for converting a capacitance formed by the movable electrode (2d) and the fixed electrodes (3, 4) into a voltage) from a first capacitance (capacitance between 3 and top of 2d, Fig 2) between the first electrode (3, Fig 2) and the first opposing surface (top of electrode 2d, Fig 2) and a second capacitance (capacitance between 4 and bottom of 2d, Fig 2) between the second electrode (4, Fig 2) and the second opposing surface (bottom of electrode 2d, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishiro in view of Hiroaki by having the capacitance sensing circuit is configured to determine the capacitance through transfer of charge from a first capacitance between the first electrode and the first opposing surface and a second capacitance between the second electrode and the second opposing surface because measuring the capacitance with respect to the electrodes allows for detecting a change in displacement of a movable electrode as taught by Hiroaki (par [0007]) and because the feedback capacitor used with an op-amp commonly used in capacitance to voltage converters is a known technique for taking charge at the input of the amplifier and outputting a voltage in proportion to the amount of charge input into the amplifier.

Hiroaki does not teach the exact capacitance-to-voltage (C-V) converter circuit used, and therefore only suggests the determining of capacitance through the transfer of charge.
However, Goto teaches a C-V converter 22 in Figure 3 and par [0044] that teaches transfer of charge from variable capacitors CS1 and CS2 to feedback capacitor Cf to generate a voltage Vout indicative of the capacitance of variable capacitors CS1 and CS2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishiro and Hiroaki in view of Goto by having the capacitance sensing circuit is configured to determine the capacitance through transfer of charge from a first capacitance between the first electrode and the first opposing surface and a second capacitance between the second electrode and the second opposing surface because the feedback capacitor used with an op-amp commonly used in capacitance to voltage converters is a known technique for taking charge at the input of the amplifier and outputting a voltage in proportion to the amount of charge input into the amplifier.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kishiro in view of Hiroaki and further in view of Nieh et al. (US Pre-Grant Pub 2019/0084144 A1, Filing Date August 31, 2018, herein Nieh).
Kishiro teaches:
movement (Col [13:15-18] The present invention can be applied to a displacement sensor) of the third electrode (4, Fig 1A) relative to the first (5xa, Fig 1A) and second electrodes (5xb, Fig 1A).
Kishiro and Hiroaki do not teach:
a motor, and a speed of the motor is controllable based on movement of...electrodes
However, Nieh teaches:
a motor (170, Motor, Fig 1), and a speed of the motor is controllable (par [0041] The force sensor in the various examples may include a transducer module for converting measured properties (e.g. capacitance, resistance, conductivity etc.) into electrical signals which may be used by further processing modules and circuitry of the electric device to ultimately control the speed of the electric motor.) based on movement of...electrodes (par [0041] By way of example, a thin film capacitive type force sensor may be used whereby as the force sensor engagement portion of the actuator presses against the conductive plates of the force sensor (110) in response to squeezing of the finger-operable portion of the trigger, the distance between the conductive plates will change together with a capacitance measurement associated with the distance between the conductive plates.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishiro and Hiroaki in view of Nieh by having a motor, and a speed of the motor is controllable based on movement of electrodes because such a setup allows for the speed of a motor to be varied with respect to the displacement between electrodes that is controlled by a speed trigger that is actuated by a person’s finger as taught by Nieh (par [0006], par [0012]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Nieh.
Min teaches:
movement (Col [3:51-52] drive the moving plate 10-1 in x- and y-axis directions) of the third electrode (10-1, Fig 1) relative to the first (10-6, Fig 1) and second electrodes (10-8, Fig 1).
Min does not teach:
a motor, and a speed of the motor is controllable based on movement of...electrodes
However, Nieh teaches:
a motor (170, Motor, Fig 1), and a speed of the motor is controllable (par [0041] The force sensor in the various examples may include a transducer module for converting measured properties (e.g. capacitance, resistance, conductivity etc.) into electrical signals which may be used by further processing modules and circuitry of the electric device to ultimately control the speed of the electric motor.) based on movement of...electrodes (par [0041] By way of example, a thin film capacitive type force sensor may be used whereby as the force sensor engagement portion of the actuator presses against the conductive plates of the force sensor (110) in response to squeezing of the finger-operable portion of the trigger, the distance between the conductive plates will change together with a capacitance measurement associated with the distance between the conductive plates.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Min in view of Nieh by having a motor, and a speed of the motor is controllable based on movement of electrodes because such a setup allows for the speed of a motor to be varied with respect to the displacement between electrodes that is controlled by a speed trigger that is actuated by a person’s finger as taught by Nieh (par [0006], par [0012]).



Allowable Subject Matter
Claims 10, 11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, the prior art of record fails to teach or suggest singly or in combination an apparatus comprising:
“the first and second electrodes are coupled together at a first node, and the third and fourth electrodes are coupled together at a second node” in combination with the other limitations of the Claim.
Claim 11 is objected to as depending on Claim 10.
In Figure 2, Min teaches Nodes Sx1, Sx2, Sy1 and Sy2 corresponding to electrodes 10-2, 10-4, 10-6 and 10-8 being disconnected from each other and therefore cannot teach electrodes being connected to a first node and other electrodes being connected to a second node.
Neither Kishiro nor Hiroaki teach the nodes being coupled together.

Regarding Claim 16, the prior art of record fails to teach or suggest singly or in combination an apparatus comprising:
“the fifth movable electrode comprises a floating electrode” in combination with the other limitations of the Claim.
Min does not teach the movable electrode 10-1 as floating. Instead Min teaches the movable electrode being connected to the charging amplifier/sensing circuit.

Regarding Claim 17, the prior art of record fails to teach or suggest singly or in combination an apparatus comprising:
“the fifth movable electrode is not electrically connected to the capacitance sensing circuit” in combination with the other limitations of the Claim.
Min does not teach the movable electrode 10-1 as not being electrically connected to a sensing circuit. Instead Min teaches the movable electrode being connected to the charging amplifier/sensing circuit.

Regarding Claim 18, the prior art of record fails to teach or suggest singly or in combination an apparatus comprising:
“the first and second electrodes are coupled together at a first node, and the third and fourth electrodes are coupled together at a second node” in combination with the other limitations of the Claim.
Claim 19 is objected to as depending on Claim 18.
In Figure 2, Min teaches Nodes Sx1, Sx2, Sy1 and Sy2 corresponding to electrodes 10-2, 10-4, 10-6 and 10-8 being disconnected from each other and therefore cannot teach electrodes being connected to a first node and other electrodes being connected to a second node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        1/05/2021

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868